Name: Commission Regulation (EC) No 1144/97 of 24 June 1997 making imports of microwave ovens originating in the Republic of Korea subject to registration
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Asia and Oceania;  trade;  mechanical engineering
 Date Published: nan

 25. 6 . 97 I EN I Official Journal of the European Communities No L 166/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1144/97 of 24 June 1997 making imports of microwave ovens originating in the Republic of Korea subject to registration Regulation in respect of imports of microwave ovens originating in the Republic of Korea . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community ('), as amended by Regulation (EC) No 2331 /96 (2), and in particular Articles 12 and 14 thereof, After consulting the Advisory Committee, Whereas: B. PRODUCT (4) The product under consideration is microwave ovens for domestic use currently classifiable under CN code 8516 50 00 . This CN code is only given for informa ­ tion and has no binding effect on the classification of the product. A. PREVIOUS PROCEDURE ( 1 ) In December 1996, the Commission received a request pursuant to Article 12 of Regulation (EC) No 384/96 to investigate whether the anti-dumping duties imposed by Council Regulation (EC) No 5/96 (3) on imports of microwave ovens originating in the Re ­ public of Korea have had effects on resale prices or subsequent selling prices in the Community. (2) The request was lodged on behalf of Community producers whose collective output of microwave ovens constitutes a major proportion, as defined in Article 5 (4) of Regulation (EC) No 384/96 (hereinafter referred to as 'the Basic Regulation ') of the total Community production of that product. (3) Having determined that the request has been lodged on behalf of the Community industry and that there was sufficient information to justify the initiation of a review, the Commission, after consulting the Advisory Committee, by a notice published in the Official Journal of the European Communities (4), re-opened the investigation pursuant to Article 12 of the Basic C. REGISTRATION (5) In order to obtain the information it deemed neces ­ sary for its investigation, the Commission sent ques ­ tionnaires to the exporters and importers known to be concerned. In their replies to the questionnaires, certain exporters provided information on revised normal values pursuant to Article 12 (5) of the Basic Regulation . (6) Following receipt of the replies to the questionnaires, the Commission received in April 1997 a request made by the Community industry in accordance with Article 14 (5) of the Basic Regulation to make imports into the Community of microwave ovens originating in the Republic of Korea subject to registration . (7) The request is based on the fact that since the invest ­ igation might involve a re-examination of normal values, it is necessary to register imports pending the outcome of the re-investigation . (8) The Commission has, therefore, concluded that suffi ­ cient grounds exist to make imports of microwave ovens originating in the Republic of Korea subject to registration in accordance with Article 14 (5) of the Basic Regulation in order to ensure that, should the re-investigation result in increased dumping, the anti-dumping measures amended accordingly, can subsequently be applied against those imports from the date of such registration . The amount of possible future liability cannot be estimated at this stage of the investigation , (') OJ No L 56, 6 . 3 . 1996, p. 1 . (2) OJ No L 317, 6. 12. 1996, p. 1 . 0 OJ No L 2, 4. 1 . 1996, p. 1 . 4 OJ No C 19, 18 . 1 . 1997, p. 3 . No L 166/2 EN Official Journal of the European Communities 25 . 6 . 97 HAS ADOPTED THIS REGULATION: Article 1 The customs authorities are hereby directed, pursuant to Article 14 (5) of Regulation (EC) No 384/96, to take the appropriate steps to register imports into the Community of microwave ovens, falling within CN code 8516 50 00, originating in the Republic of Korea. Registration shall expire nine months following the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1997. For the Commission Leon BRITTAN Vice-President